OTT, Judge.
Mr. and Mrs. Malcolm Smith, plaintiffs below, appeal from an order vacating a default entered against Hubert Rutland, defendant below. The granting of such relief is a matter within the sound discretion of the court. E.g., Kern v. Kern, 291 So.2d 210 (Fla. 4th DCA 1974). In this instance extensive evidence was presented to the trial court by both parties. Our examination of the record failed to disclose any abuse of discretion by the trial court.
AFFIRMED.
HOBSON, Acting C. J., and GRIMES, J., concur.